Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 1 of 48 PageID #: 327




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
MANUEL YUNGANAULA,

                Plaintiff,

          v.                                  REPORT &
                                              RECOMMENDATION
NELSON A. GARCIA, NELSON ABREU,               19-CV-6247-EK-SJB
and ABC CORPORATION d/b/a
PRINCESS PIZZA & RESTAURANT,

                Defendants.

BULSARA, United States Magistrate Judge:

      On November 5, 2019, Plaintiff Manuel Yunganaula (“Yunganaula”) brought this

wage-and-hour and employment-discrimination action against Defendants ABC

Corporation d/b/a Princess Pizza & Restaurant (“Princess Pizza”), Nelson A. Garcia

(“Garcia”), and Nelson Abreu (“Abreu” and, collectively, “Defendants”).1 On March 11,

2021, Yunganaula moved for default judgment against all Defendants.2 On March 12,

2021, the Honorable Eric R. Komitee referred the motion to the undersigned for a report

and recommendation.3 For the reasons stated below, it is respectfully recommended

that Yunganaula’s motion be granted in part and a default judgment be entered against

Defendants as outlined below.




      1   Compl. dated Nov. 5, 2019 (“Compl.”), Dkt. No. 1.

      2 Notice of Pl.’s Mot. for a Default J. Against Defs.’ ABC Corporation d/b/a
Princess Pizza & Restaurant, Nelson A. Garcia and Nelson Abreu dated Mar. 11, 2021
(“Mot.”), Dkt. No. 33; Mem. of Law in Supp. of Mot. dated Mar. 11, 2021 (“Mem.”), Dkt.
No. 34.

      3   Order Referring Mot. dated Mar. 12, 2021.
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 2 of 48 PageID #: 328




              FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      Yunganaula worked as a cook at a pizzeria called Princess Pizza & Restaurant,

located at 535 Fifth Avenue, Brooklyn, New York, 11215, from August 2006 to May 31,

2019. (Compl. ¶¶ 17, 19, 22; Decl. of Manuel Yunganaula dated May 11, 2020 (“May

2020 Yunganaula Decl.”), Dkt. No. 17, ¶ 1).

      Yunganaula alleges that, “upon information and belief,” Princess Pizza is a New

York corporation with a principal place of business at 535 Fifth Avenue, Brooklyn, New

York 11215. (Compl. ¶ 10). Abreu resides in Brooklyn, and he “upon information and

belief,” owns the Princess Pizza premises, “owned” and “operated” the business, and

“controlled its day-to-day operations and management.” (Id. ¶¶ 13, 20; Decl. of Manuel

Yunganaula dated Jan. 11, 2021 (“Jan. 2021 Yunganaula Decl.”), Dkt. No. 36, ¶¶ 4–5).

Garcia resides in Brooklyn, and he, “upon information and belief,” “owned” and

“operated” the business and “controlled its day-to-day operations and management.”

(Compl. ¶ 12; Jan. 2021 Yunganaula Decl. ¶ 8). Garcia is Abreu’s brother-in-law, and

Abreu sold or transferred at least part of Princess Pizza to Garcia sometime between

2012 and 2014. (Compl. ¶¶ 24–25; Jan. 2021 Yunganaula Decl. ¶ 6).

      Yunganaula alleges that, from 2006 to 2015, he worked 6 days a week—either

from 7 AM to 7 PM or 8 AM or 8 PM—totaling 72 hours a week. (Compl. ¶ 28; May

2020 Yunganaula Decl. ¶ 3). From 2016 until his termination in May 2019, he worked 6

days a week—12 hours a day 4 days a week, and 13 hours a day 2 days a week—totaling

74 hours per week. (Compl. ¶ 28; May 2020 Yunganaula Decl. ¶ 3).

      Yunganaula occasionally worked additional hours. During Garcia’s annual

vacations, Yunganaula worked 7 days, 84 hours per week. (Compl. ¶ 29; May 2020

Yunganaula Decl. ¶ 4). Defendants catered parties approximately 3 or 4 days a year, and

                                              2
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 3 of 48 PageID #: 329




on those days Yunganaula worked from 5 AM to 6 or 7 PM for a 13- or 14-hour shift.

(Compl. ¶ 31; May 2020 Yunganaula Decl. ¶ 3). And for 2 or 3 months in 2017,

Yunganaula worked 7 days a week, 12 or 13 hours a day. (Compl. ¶ 30; May 2020

Yunganaula Decl. ¶ 4).

      Yunganaula was paid a fixed weekly salary in cash. (May 2020 Yunganaula Decl.

¶¶ 8, 10). His weekly pay was $580 in 2013 and 2014, $600 in 2015, $680 in 2016,

$760 in 2017, and $800 in 2018 and 2019. (Id. ¶ 5). He was never provided wage

statements or wage notices. (Id. ¶ 12; Compl. ¶¶ 47–48). He was also not required to

keep track of his time, nor did Defendants use any time-tracking system. (Compl. ¶ 32;

May 2020 Yunganaula Decl. ¶ 11).

      Yunganaula was required to wear a uniform. He wore a hat and shirt bearing his

name and “Princess Pizza,” as well as “uniform pants.” (Compl. ¶¶ 49–50; May 2020

Yunganaula Decl. ¶ 13). These pants cost $30 a pair, he purchased them 3 or 4 times a

year, and he was not reimbursed by Defendants. (May 2020 Yunganaula Decl. ¶¶ 14–15;

see also Compl. ¶ 51). He also says he was not provided “an allowance for the care,

maintenance[,] and cleaning of [his] uniforms.” (May 2020 Yunganaula Decl. ¶ 15; see

also Compl. ¶ 53).

      Yunganaula suffered a stroke at work on May 31, 2019. (Compl. ¶¶ 19, 55; May

2020 Yunganaula Decl. ¶ 16). It manifested that morning and worsened throughout the

day, until he started to “hav[e] trouble speaking” and began doing “strange things, like

putting cooked food in the fridge and” serving frozen food to customers. (Compl. ¶ 56;

May 2020 Yunganaula Decl. ¶ 17). Garcia sent Yunganaula home. (Compl. ¶ 58; May

2020 Yunganaula Decl. ¶ 18). Yunganaula does not “remember how [he] got home and”

could not “call for help.” (May 2020 Yunganaula Decl. ¶ 19). Yunganaula’s family

                                            3
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 4 of 48 PageID #: 330




members found him and brought him to the hospital, where he was diagnosed with a

stroke. (Compl. ¶ 59; May 2020 Yunganaula Decl. ¶ 19). He was hospitalized for three

days. (Compl. ¶ 62; May 2020 Yunganaula Decl. ¶ 21).

       Thereafter, Yunganaula “asked for [his] job back several times.” (May 2020

Yunganaula Decl. ¶ 22). He details three attempts to go back to work. On June 9, 2019,

Yunganaula returned to Princess Pizza and met with Garcia. (Compl. ¶¶ 63–64).

Yunganaula told Garcia he would like “to return to work within the next few weeks.”

(Id. ¶ 64). Garcia said not to worry and explained that his job would be waiting for him.

(Id.). On June 24, 2019, Yunganaula tried to return to work, but Garcia said he could

not do so until kitchen repairs were completed. (Id. ¶ 65). Garcia also introduced

Yunganaula to the new cook, who appeared to be in his 30s. (Id.).

       On June 28, 2019, Yunganaula returned to Princess Pizza and requested “a letter

confirming his employment status and years of employment.” (Id. ¶ 66). Garcia refused

to give him the letter and fired him. (Id. ¶¶ 66–67). Yunganaula claims he currently

suffers “severe emotional distress, including[ ] insomnia, depression, night sweats,

anxiety, stress, shame, embarrassment, sadness, loss of self-worth, loss of appetite, fear

for [his] family’s livelihood, . . . social isolation,” and other “emotional pain and

suffering” following his termination. (May 2020 Yunganaula Decl. ¶ 23).

       Yunganaula asserted nine causes of action in his Complaint, including seven

wage-and-hour claims: failure to pay overtime in violation of (1) the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 207; and (2) the New York Labor Law (“NYLL”)

and hospitality industry regulations (the “Hospitality Wage Order”); failure to pay

minimum wage in violation of (3) the FLSA and (4) NYLL; (5) failure to pay spread-of-

hours compensation in violation of the NYLL and the Hospitality Wage Order; (6)

                                              4
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 5 of 48 PageID #: 331




failure to provide wage statements in violation of the NYLL; and (7) failure to reimburse

Yunganaula for required uniforms or provide maintenance pay under the Hospitality

Wage Order. (Compl. ¶¶ 72–115). He also asserted claims for disability discrimination

under the New York State Human Rights Law (“NYSHRL”), N.Y. Exec. Law § 296, and

New York City Human Rights Law (“NYCHRL”), N.Y.C. Admin. Code § 8-107, alleging

his stroke constituted a “disability” and Defendants failed to provide him a reasonable

accommodation in violation of the NYSHRL and NYCHRL. (Id. ¶¶ 117–34). He also

alleges he was fired for having a disability in violation of both statutes. (Id. ¶¶ 122, 131).

       Garcia was served with a summons and the Complaint on November 26, 2019 by

personal delivery at Princess Pizza. (Aff. of Service dated Dec. 4, 2019 (“Garcia

Executed Summons”), Dkt. No. 6). Abreu was also served that day by delivery to Garcia

at Princess Pizza, (that is, via a person of suitable age and discretion at Abreu’s place of

business), and via mail marked “personal and confidential” to the same address. (Aff. of

Service dated Dec. 4, 2019 (“Abreu Executed Summons”), Dkt. No. 8). On May 8, 2020,

the Clerk of Court issued certificates of default against Abreu and Garcia. (Certificate of

Default for Def. Nelson A. Garcia dated May 8, 2020 (“Garcia Certificate of Default”),

Dkt. No. 12, at 1; Certificate of Default for Def. Nelson Abreu dated May 8, 2020 (“Abreu

Certificate of Default”), Dkt. No. 12, at 2).

       After several months of investigation and attempts to identify the precise

corporate entity,4 Princess Pizza was served by delivery to “John Doe,” a manager of



       4Mot. dated Mar. 25, 2020, Dkt. No. 10 (describing searches of public records,
retention of a private detective, and efforts to contact Princess Pizza); Mot. dated May
19, 2020, Dkt. No. 18 (describing retention of private detective to visit Princess Pizza);
Mot. dated June 30, 2020, Dkt. No. 19 (same); Mot. dated Sept. 3, 2020, Dkt. No. 21
(describing process server delay of a single day).
                                                5
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 6 of 48 PageID #: 332




Princess Pizza who stated he was authorized to accept service on behalf of the entity, at

the pizzeria on August 6, 2020. (Aff. of Service dated Aug. 11, 2020 (“Princess Pizza

Executed Summons”), Dkt. No. 20). On November 2, 2020, the Clerk of Court issued a

certificate of default against Princess Pizza. (Certificate of Default for Def. ABC

Corporation d/b/a Princess Pizza & Restaurant dated Nov. 2, 2020 (“Princess Pizza

Certificate of Default”), Dkt. No. 23). The Court then directed Yunganaula to move for

default judgment against all Defendants. (Order dated Dec. 28, 2020). On January 11,

2021, Yunganaula filed his first combined default judgment motion. (Notice of Pl.’s

Mot. for a Default J. Against Defs. ABC Corporation d/b/a Princess Pizza & Restaurant,

Nelson A. Garcia and Nelson Abreu dated Jan. 11, 2021, Dkt. No. 26). On February 18,

2021, the Court directed Yunganaula to explain why the motion should not be denied

pursuant to Local Civil Rule 55.2. (Order to Show Cause dated Feb. 18, 2021, Dkt. No.

31). Yunganaula withdrew the motion, (Letter dated Feb. 24, 2021, Dkt. 32), and

renewed it on March 11, 2021, (Mot.).

       In his renewed motion, Yunganaula seeks $880,341.09 in recovery, consisting of

$270,405.30 in unpaid overtime wages, $18,340.50 in unpaid spread-of-hours

compensation, $4,644.80 in uniform costs and maintenance pay, $293,390.60 in

liquidated damages, $130,779.89 in prejudgment interest on the wage-and-hour

violations, $26,895.00 in back pay, emotional distress damages of $125,000,

$37,060.00 in attorney’s fees, and $720.00 in costs. (Mem. at 15–25; Proposed Default

J. (“Proposed Default J.”), attached as Ex. F to Decl. of Douglas Lipsky dated Mar. 11,




                                             6
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 7 of 48 PageID #: 333




2021 (“Lipsky Decl.”), Dkt. No. 35).5 The renewed motion was served on each

Defendant by mail. (Aff. of Service dated Mar. 11, 2021 (“Default J. Service”), Dkt. No.

37). For the reasons below, the Court respectfully recommends the motion be granted

in part and default judgment be entered as outlined below.

                                      DISCUSSION

  I.   Entry of Default

       Rule 55 of the Federal Rules of Civil Procedure establishes a two-step process for

obtaining a default judgment. See Shariff v. Beach 90th St. Realty Corp., No. 11-CV-

2551, 2013 WL 6835157, at *3 (E.D.N.Y. Dec. 20, 2013) (adopting report and

recommendation). First, “[w]hen a party against whom a judgment for affirmative relief

is sought has failed to plead or otherwise defend, and that failure is shown by affidavit or

otherwise, the clerk must enter the party’s default.” Fed. R. Civ. P. 55(a). Second, after

default has been entered, and the defendant fails to appear or move to set aside the

default under Rule 55(c), the Court may, on plaintiff’s motion, enter a default judgment

against that defendant. Id. r. 55(b)(2).

       The Clerk of Court entered defaults against Abreu and Garcia on May 8, 2020,

(Abreu Certificate of Default; Garcia Certificate of Default), and against Princess Pizza

on November 2, 2020, (Princess Pizza Certificate of Default).

       A threshold question before reaching liability or damages is whether Defendants’

conduct is sufficient to warrant default judgment being entered. In determining

whether to enter a default judgment, the Court is guided by the same factors that apply



       5Yunganaula has abandoned his minimum wage claims. (Mem. at 2 n.1). And he
only seeks relief for disability discrimination, not reasonable accommodation. (See id.
at 10–12, 20–22).
                                             7
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 8 of 48 PageID #: 334




to a motion to set aside entry of a default. See Enron Oil Corp. v. Diakuhara, 10 F.3d

90, 96 (2d Cir. 1993). “These widely accepted factors are: (1) whether the default was

willful; (2) whether setting aside the default would prejudice the adversary; and

(3) whether a meritorious defense is presented.” Id.; see also Lopez v. Royal Thai Plus,

LLC, No. 16-CV-4028, 2018 WL 1770660, at *2–3 (E.D.N.Y. Feb. 6, 2018), report and

recommendation adopted, 2018 WL 1770555 (Apr. 12, 2018).

       First, the failure by Defendants to respond to the Complaint demonstrates their

default was willful. See, e.g., Indymac Bank v. Nat’l Settlement Agency, Inc., No. 07-

CV-6865, 2007 WL 4468652, at * 1 (S.D.N.Y. Dec. 20, 2007). Each Defendant had

sufficient notice of the present litigation and were properly served with a summons and

the Complaint. (Garcia Executed Summons; Abreu Executed Summons; Princess Pizza

Executed Summons). The motion for default judgment and supporting documents were

served on each of them via mail. (Default J. Service). Notwithstanding this notice and

service, Defendants did not respond to the Complaint, did not appear, and have not in

any way attempted to defend themselves.6

       As to the second factor, Yunganaula would be prejudiced if the motion for default

were denied because “[w]ithout the entry of a default judgment, Plaintiff would be

unable to recover for the claims adequately set forth in the Complaint.” Sola Franchise



       6 As detailed supra n.4, counsel made extensive efforts to identify the precise
corporation that is Princess Pizza. Even though the particular corporate entity was not
identified, it was properly served in accordance with New York law. (Princess Pizza
Executed Summons). “[W]here an unidentified defendant has been properly served
with a complaint and has nevertheless failed to answer or otherwise respond,” the
inability to identify the precise corporate entity name “does not impede a court’s ability
to enter judgment against it.” Navika Cap. Grp., LLC v. Doe, No. 14-CV-5968, 2017
U.S. Dist. LEXIS 2926, at *13–14 (E.D.N.Y. Jan. 6, 2017), report and recommendation
adopted, 2017 U.S. Dist. LEXIS 40820 (Mar. 20, 2017).
                                             8
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 9 of 48 PageID #: 335




Corp. v. Solo Salon Studios Inc., No. 14-CV-946, 2015 WL 1299259, at *15 (E.D.N.Y.

Mar. 23, 2015) (adopting report and recommendation); Trs. of the Empire State

Carpenters Annuity, Apprenticeship, Lab. Mgmt. Coop., Pension & Welfare Funds v.

Lynnview Constr. Corp., No. 12-CV-5644, 2013 WL 4852312, at *7 (E.D.N.Y. Sept. 10,

2013) (adopting report and recommendation).

       Third, the Court cannot conclude there is any meritorious defense to

Yunganaula’s allegations because no Defendant appeared and no defense has been

presented to the Court. E.g., United States v. Hemberger, No. 11-CV-2241, 2012 WL

1657192, at *2 (E.D.N.Y. May 7, 2012); Indymac Bank, 2007 WL 4468652, at *1.

       As a result, all three factors permit entry of a default judgment. The Court now

turns to the liability imposed and damages and other relief to be awarded.

 II.   Liability

       When a defendant defaults, a court, on consideration of a plaintiff’s default

judgment motion, “is required to accept all of the [plaintiff’s] factual allegations as true

and draw all reasonable inferences in its favor.” Finkel v. Romanowicz, 577 F.3d 79, 84

(2d Cir. 2009). In addition, a party’s default is deemed as an admission of all of well-

pleaded allegations of liability. See Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty

Corp., 973 F.2d 155, 158 (2d Cir. 1992); Morales v. B & M Gen. Renovation Inc., No. 14-

CV-7290, 2016 WL 1266624, at *2 (E.D.N.Y. Mar. 9, 2016), report and

recommendation adopted, 2016 WL 1258482 (E.D.N.Y. Mar. 29, 2016).

       Next, the court must determine “whether the unchallenged facts constitute a

legitimate cause of action.” 10A Charles Alan Wright & Arthur R. Miller et al., Federal

Practice and Procedure § 2688.1 (4th ed. 2021) (“Once the default is established,

defendant has no further standing to contest the factual allegations of plaintiff’s claim

                                              9
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 10 of 48 PageID #: 336




 for relief. Even after default, however, it remains for the court to consider whether the

 unchallenged facts constitute a legitimate cause of action, since a party in default does

 not admit conclusions of law.”); Labarbera v. ASTC Labs. Inc., 752 F. Supp. 2d 263, 270

 (E.D.N.Y. 2010) (adopting report and recommendation).

        As outlined below, the Court finds Defendants jointly and severally liable for

 violations of the overtime provisions of FLSA and NYLL, the spread-of-hours provisions

 of the NYLL and corresponding hospitality industry regulations, the wage-statement

 provisions of the Wage Theft Protection Act, and the disability discrimination provisions

 of the NYSHRL and NYCHRL. The Court recommends the motion for default be denied

 with respect to uniform purchase costs and maintenance pay.

        A.     Overtime Claims

        Yunganaula has alleged claims for violations of both FLSA and NYLL’s respective

 overtime requirements. Both are addressed below.

               1.     FLSA

                      a.     Threshold Requirements

        To establish a claim under FLSA, Yunganaula must prove (1) Defendants are

 employers subject to FLSA; (2) he is “an employee within the meaning of [FLSA]”; and

 (3) the employment relationship is not exempted from FLSA. Edwards v. Cmty.

 Enters., Inc., 251 F. Supp. 2d 1089, 1098 (D. Conn. 2003) (citing Tony & Susan Alamo

 Found. v. Sec’y of Lab., 471 U.S. 290, 295 (1985)).

                                    i.     Employers Subject to FLSA

        First, Defendants are subject to FLSA. Employers who have employees “engaged

 in commerce or in the production of goods for commerce” (“individual coverage”) or

 “employed in an enterprise engaged in commerce or in the production of goods for

                                             10
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 11 of 48 PageID #: 337




 commerce” (“enterprise coverage”) are subject to FLSA’s overtime requirements. 29

 U.S.C. §§ 206(a), 207(a)(1); Shim v. Millennium Grp., No. 08-CV-4022, 2009 WL

 211367, at *2 (E.D.N.Y. Jan. 28, 2009). Enterprise coverage—which exists where an

 employer has (1) employees engaged in commerce or in the production of goods for

 commerce; and (2) an annual gross volume of sales greater than $500,000—triggers

 these obligations. 29 U.S.C. § 203(s)(1)(A); see also Padilla v. Manlapaz, 643 F. Supp.

 2d 298, 300 (E.D.N.Y. 2009).

        Yunganaula has established enterprise coverage. As to the first requirement,

 Yunganaula alleges that Princess Pizza “has employees that handle goods and materials

 that have been produced for and moved in commerce,” such as “cleaning products, food

 and beverages.” (Compl. ¶ 11). Such handling of goods is sufficient to satisfy the

 interstate commerce requirement for enterprise coverage. See Archie v. Grand Cent.

 P’ship, Inc., 997 F. Supp. 504, 530–31 (S.D.N.Y. 1998); see also Juarez v. Wheels Pizza

 Inc., No. 13-CV-261, 2015 WL 3971732, at *2 & n.3 (S.D.N.Y. June 30, 2015) (finding

 plaintiff’s allegations that he handled goods in interstate commerce while working at a

 pizza stand, including soft drinks and beer, were sufficient to establish that the pizza

 stand was engaged in interstate commerce). As to the second requirement, Yunganaula

 alleges that Princess Pizza had, upon information and belief, an “annual gross volume of

 business” of “at least $500,000.00.” (Compl. ¶ 11). This is sufficient on default to

 establish enterprise coverage. See, e.g., Herrera v. Tri-State Kitchen & Bath, Inc., No.

 14-CV-1695, 2015 WL 1529653, at *3 (E.D.N.Y. Mar. 31, 2015) (adopting report and

 recommendation) (finding plaintiffs’ allegations “upon information and belief” that

 defendants’ gross revenues were greater than $500,000 were sufficient to establish

 enterprise coverage). The Court thus concludes that Princess Pizza is subject to FLSA.

                                              11
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 12 of 48 PageID #: 338




        Yunganaula has also demonstrated that Abreu and Garcia are “employers” under

 FLSA. Under FLSA, an “employer” is “any person acting directly or indirectly in the

 interest of an employer in relation to an employee.” 29 U.S.C. § 203(d). An individual

 may be jointly and severally liable to an employee for unpaid wages under FLSA where

 the individual exercises “operational control” over that employee. Irizarry v.

 Catsimatidis, 722 F.3d 99, 110 (2d Cir. 2013) (“A person exercises operational control

 over employees if his or her role within the company, and the decisions it entails,

 directly affect the nature or conditions of the employees’ employment.”).

        To determine whether an individual is an “employer” under FLSA, courts look to

 the “economic reality” of the employment relationship. Id. at 104. That is, courts took

 to “whether the alleged employer (1) had the power to hire and fire the employees;

 (2) supervised and controlled employee work schedules or conditions of employment;

 (3) determined the rate and method of payment; and (4) maintained employment

 records.” Carter v. Dutchess Cmty. Coll., 735 F.2d 8, 12 (2d Cir. 1984) (quoting

 Bonnette v. Cal. Health & Welfare Agency, 704 F.2d 1465, 1470 (9th Cir. 1983)); see,

 e.g., Irizarry, 722 F.3d at 104–06 (applying Carter). “[T]he ‘economic reality’ test

 encompasses the totality of the circumstances,” and no single factor is dispositive.

 Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132, 139 (2d Cir. 1999).

        Applying the four Carter factors and looking to the totality of the circumstances,

 the Court finds that Abreu and Garcia were both Yunganaula’s employers. Garcia and

 Abreu had the power to hire and fire employees (for example, Abreu hired Yunganaula

 and Garcia fired him). (Jan. 2021 Yunganaula Decl. ¶¶ 2–3, 11). Both “supervised and

 controlled” Yunganaula’s conditions of employment. Abreu “supervised [his] work, told

 [him] what [he] was supposed to cook, [and] set [his] work schedule and [his] hours.”

                                             12
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 13 of 48 PageID #: 339




 (Id. ¶ 3). Garcia similarly supervised Yunganaula and other employees from 2014

 onwards. (Id. ¶ 9). Abreu and Garcia also controlled Yunganaula’s rate and method of

 pay: Abreu “decided how much and how often [he] was going to get paid” and paid him

 weekly in cash from 2006 to 2014. (Id. ¶ 3). And starting in 2014, Garcia “also became

 the person who determined the amount and method of how [Yunganaula] and other

 employees were going to get paid.” (Id. ¶ 8). He paid Abreu from 2014 to 2019. (Id.).

 And finally, both “maintained at least some records about [Yunganaula’s] employment,”

 which Yunganaula knew because they provided Yunganaula letters verifying his

 employment. (Id. ¶ 14). This is sufficient to establish Garcia and Abreu were

 Yunganaula’s employers under FLSA. See, e.g., Coley v. Vannguard Urb. Improvement

 Ass’n, No. 12-CV-5565, 2018 WL 1513628, at *4 (E.D.N.Y. Mar. 29, 2018) (finding

 executive director who admitted he “was authorized to hire, fire, discipline, assign

 employees, set work schedules, determine the rate and method of wage payments,

 establish classification of employees and maintain employment records” individually

 liable as employer under FLSA); Gibson-Hawley v. USA Mgmt. LLC, No. 17-CV-4346,

 2018 WL 4691576, at *7 (E.D.N.Y. Sept. 14, 2018) (finding company owner and director

 who “controlled employee work schedules, payment method, and employment records”

 individually liable as employer under FLSA), report and recommendation adopted,

 2018 WL 4689000 (Sept. 28, 2018).

                                   ii.    Employees Covered By FLSA

       Second, Yunganaula has demonstrated he is an “employee” within the meaning of

 FLSA. Any “individual employed by an employer” is protected under FLSA’s overtime

 provisions. 29 U.S.C. § 203(e)(1). To determine whether an individual is “employed,”

 “the ultimate question is whether the putative employee is economically dependent on

                                             13
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 14 of 48 PageID #: 340




 the putative employer. In other words, the court must determine ‘whether, as a matter

 of economic reality, the worker[ ] depend[s] upon someone else’s business for the

 opportunity to render service or [is] in business for [himself].” Velu v. Velocity Express,

 Inc., 666 F. Supp. 2d 300, 306 (E.D.N.Y. 2009) (alterations in original) (quoting Godoy

 v. Rest. Opportunity Ctr. of N.Y., Inc., 615 F. Supp. 2d 186, 192–93 (S.D.N.Y. 2009)).

 The Complaint alleges that Yunganaula was employed by Defendants, (Compl. ¶¶ 11–13,

 19), and there is no basis from the Complaint to infer anything other than Yunganaula

 was working for a business owned and operated by someone else.

                                    iii.   Exempt Employment Relationship

        And third, there is no basis from the Complaint to infer that the employment

 relationship between Yunganaula and Defendants is exempt from FLSA. See 29 U.S.C.

 § 203 (FLSA “definitions” and exemptions).

                      b.     Statute of Limitations

        Yunganaula alleges that, because Defendants’ violations of the FLSA were willful,

 a three-year statute of limitations applies under 29 U.S.C. § 255(a). (Compl. ¶ 80).

 Absent willfulness, a two-year statute of limitations would apply. 29 U.S.C. § 255(a).

 Yunganaula was employed by Defendants from August 2006 to June 28, 2019; he

 initiated this action on November 5, 2019. (Compl.). Because Yunganaula asserted his

 FLSA claim within six months of his employment, this action is timely whether or not he

 has demonstrated “willfulness.” The scope of the damages available for this period is

 addressed below.

                      c.     Overtime Claim

        FLSA section 207(a)(1) requires that an employee working “in excess of” 40

 hours in a given workweek will be compensated for that “excess work ‘at a rate not less

                                              14
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 15 of 48 PageID #: 341




 than one and one-half times the regular rate at which he is employed’ (i.e. time and a

 half).” Lundy v. Cath. Health Sys. of Long Island Inc., 711 F.3d 106, 114 (2d Cir. 2013)

 (quoting 29 U.S.C. § 207(a)(1)). In Lundy, the Second Circuit articulated “the degree of

 specificity needed to state an overtime claim under FLSA.” Id. A plaintiff must

 “sufficiently allege 40 hours of work in a given workweek as well as some

 uncompensated time in excess of the 40 hours.” Id. Or put differently, to survive a

 motion to dismiss an FLSA overtime claim, a plaintiff must allege that in at least one

 workweek he or she worked at least 40 hours, and also worked some uncompensated

 time in that week in excess of the 40 hours. See id.

        This requirement is not satisfied if a plaintiff generally alleges she was not paid

 for overtime hours worked. Nakahata v. N.Y.-Presbyterian Healthcare Sys. Inc., 723

 F.3d 192, 201 (2d Cir. 2013). The requirement that plaintiffs “must allege overtime

 without compensation in a ‘given’ workweek [i]s not an invitation to provide an all-

 purpose pleading template alleging overtime in ‘some or all workweeks.’” Dejesus v. HF

 Mgmt. Servs., LLC, 726 F.3d 85, 90 (2d Cir. 2013) (quoting Lundy, 711 F.3d at 114).

 Nor is it acceptable for a plaintiff to just “track[ ] the statutory language of the FLSA”

 without alleging any “particular facts sufficient to raise a plausible inference of an FLSA

 overtime violation.” Id. at 89.

        Rather, “[p]laintiffs must provide sufficient detail about the length and frequency

 of their unpaid work to support a reasonable inference that they worked more than forty

 hours in a given week.” Nakahata, 723 F.3d at 201. Only with such factual context will

 a plaintiff’s overtime claim move from merely “conceivable to plausible.” Dejesus, 726

 F.3d at 90 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “What

 aspects of [a] [p]laintiff[ ]’[s] position, pay, or dates of employment are necessary to

                                              15
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 16 of 48 PageID #: 342




 state a plausible claim for relief . . . is a case-specific inquiry for the trial court.”

 Nakahata, 723 F.3d at 201 (emphasis removed). A plaintiff “[i]s not required to keep

 careful records and plead [her] hours with mathematical precision,” instead, she may

 draw on her “memory and experience” to “provid[e] complaints with sufficiently

 developed factual allegations” to support the claim that she was denied overtime in

 violation of FLSA. Dejesus, 726 F.3d at 90.

        Yunganaula’s overtime claim contains the necessary factual allegations to state a

 FLSA overtime claim. Yunganaula asserts that, during the period within FLSA’s statute

 of limitations, he “typically worked 6 days per week, working 12-hour days for 4 days

 and 13-hour days for 2 days a week, without a 30-minute lunch break, totaling at least

 74 hours per week.” (Compl. ¶ 28; May 2020 Yunganaula Decl. ¶ 3). He also alleges

 that there were three situations when he worked additional hours: (1) once every year

 when Garcia went on vacation for 4 or 5 weeks, Yunganaula worked 7 days a week,

 totaling at least 84 hours per week, (Compl. ¶ 29; May 2020 Yunganaula Decl. ¶ 4);

 (2) in 2017, he worked 7 days a week 12 to 13 hours a day for two to three months,

 amounting to at least 86 hours per week, (Compl. ¶ 30; May 2020 Yunganaula Decl.

 ¶ 4); and (3) when Princess Pizza would cater parties—3 or 4 times a year—Yunganaula

 would start work early and work for a 13- or 14-hour shift, totaling 73 or 74 hours per

 week. (Compl. ¶ 31; May 2020 Yunganaula Decl. ¶ 3). These are specific weeks, with

 specific time periods, in which Yunganaula has alleged he worked more than 40 hours

 per week.

        Under FLSA, unpaid overtime wages are calculated by first determining the

 employee’s regular hourly rate and then multiplying by 1.5. See 29 U.S.C. § 207(a)(1).

 For employees compensated on a “weekly salary basis” like Yunganaula, the “regular

                                                 16
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 17 of 48 PageID #: 343




 hourly rate, on which time and a half must be paid, is computed by dividing the salary

 by the number of hours which the salary is intended to compensate.” 29 C.F.R.

 § 778.113(a). If this rate falls below the applicable minimum wage, overtime wages are

 calculated using the applicable minimum. See id. § 778.5. The applicable minimum

 wage here is the New York state minimum wage. See id.

       Under this framework, Yunganaula’s weekly salary has stated a claim for

 overtime under FLSA.7 Assuming his pay was intended to cover the hours he actually

 worked, the calculations are set out below.

                                                2017     2018        2019
              Hours Per Week                     74        74         74
              Weekly Salary                     $760      $800       $800
              FLSA Regular Hourly Rate         $11.00    $13.00     $15.00
              FLSA Overtime Rate               $16.50    $19.50     $22.50
              Weekly Overtime Wages
                                               $561.00   $663.00   $765.00
              Owed
              Weekly Straight Time
                                           $440.00       $520.00   $600.00
              Wages Paid
              Weekly Overtime Wages
                                           $320.00       $280.00   $200.00
              Paid
              Weekly Overtime Wages
                                               $241.00   $383.00   $565.00
              Due

 That is, from 2016 to May 2019, Yunganaula typically worked 74 hours a week. (Compl.

 ¶ 28; May 2020 Yunganaula Decl. ¶ 3). In 2017, he was paid $760 per week in 2017, and


       7   Some district courts have held that, under FLSA, “[t]here is a ‘rebuttable
 assumption that a weekly salary covers 40 hours,’ and the ‘employer can rebut the
 presumption by showing an employer-employee agreement that the salary cover a
 different number of hours.’” See, e.g., Newman v. W. Bar & Lounge, Inc., No. 20-CV-
 1141, 2021 WL 2401176, at *10 (E.D.N.Y. June 11, 2020) (quoting Giles v. City of New
 York, 41 F. Supp. 2d 308, 317 (S.D.N.Y. 1999)) (collecting cases). The Second Circuit
 has not addressed this framework, but, assuming it applies, Defendants have failed to
 rebut the presumption by defaulting, id., and Yunganaula’s hourly rate would be
 calculated by dividing his weekly pay by 40 hours. In other words, the calculations
 would be the same as for NYLL overtime claims, as set forth infra, and the Court would
 still find Yunganaula had stated a FLSA claim for unpaid overtime.
                                               17
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 18 of 48 PageID #: 344




 $800 per week in 2018 and 2019. (Compl. ¶¶ 38–40; May 2020 Yunganaula Decl. ¶ 5).

 As a result, his regular hourly rate was $10.27 in 2017, which was below the applicable

 New York State minimum wage for 2017, $11.00. N.Y. Lab. Law § 652(1)(a)(i).8 Using

 the applicable minimum wage, his overtime rate was $16.50. He worked 34 overtime

 hours a week and was therefore entitled to $561.00 in overtime per week. Because he

 was only paid $320.00 in overtime wages, he is owed $241.00 in overtime pay per week

 for 2017.

       In 2018, his regular hourly rate was $10.81, which was below the New York State

 minimum wage for 2018, which was $13.00. N.Y. Lab. Law § 652(1)(a)(i). Using the

 applicable minimum wage, his overtime rate was $19.50. He worked 34 overtime hours

 a week and was thus entitled to $663.00 in overtime per week. Because he was only

 paid $280.00 in overtime wages, he is owed $383.00 in overtime pay per week. And in

 2019, his regular hourly rate was also $10.81, which is below the applicable New York

 State minimum wage for 2019, $15.00. Id. Using the applicable minimum wage, his

 overtime rate was $22.50, and he was entitled to $765.00 in overtime pay per week.

 Because he was only paid $200.00 in overtime pay, he is owed $565.00 in overtime pay

 per week.

       Therefore, Yunganaula has stated a claim for overtime under FLSA.

              2.     NYLL

                     a.     Threshold Requirements

       A covered “employee” under NYLL is “any individual employed or permitted to

 work by an employer in any occupation.” N.Y. Lab. Law § 651(5). There are a number of


       8Princess Pizza was located in Brooklyn, and it had 11 or more employees.
 (Compl. ¶¶ 17–18).
                                            18
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 19 of 48 PageID #: 345




 exemptions to that definition, none of which are applicable in this case. See id. The

 Complaint alleges that Yunganaula was an employee of Princess Pizza, (Compl. ¶¶ 15–

 16, 19, 22–23), and that it is a regulated employer under NYLL, (id. ¶ 10). The Court

 accepts these factual allegations as true and concludes that NYLL applies to Yunganaula.

 See Gonzales v. Gan Isr. Pre-Sch., No. 12-CV-6304, 2014 WL 1011070, at *9 (E.D.N.Y.

 Mar. 14, 2014) (adopting report and recommendation).

        Yunganaula also asserts that Abreu and Garcia were his “employers” within the

 meaning of the NYLL and are individually liable for any unpaid overtime wages.

 “District courts in this Circuit ‘have interpreted the definition of employer under the

 New York Labor Law coextensively with the definition used by the FLSA.’” Jin Dong

 Wang v. LW Rest., Inc., 81 F. Supp. 3d 241, 258 (E.D.N.Y. 2015) (quoting Spicer v. Pier

 Sixty LLC, 269 F.R.D. 324, 335 n.13 (S.D.N.Y. 2010)) (collecting cases); accord Coley,

 2018 WL 1513628, at *4. In light of the reasoning in Part I.A.1.a, supra, the Court

 concludes Garcia and Abreu were Yunganaula’s “employers” under the NYLL.

                      b.     Overtime Claim

        NYLL’s overtime provision specifies that eight hours constitutes a “legal day’s

 work.” N.Y. Lab. Law § 160(3). The Hospitality Wage Order provides that “[a]n

 employer shall pay an employee for overtime at a wage rate of 1 1/2 times the employee’s

 regular rate for hours worked in excess of 40 hours in one workweek.” 12 N.Y.C.R.R.

 § 146-1.4.

        The Hospitality Wage Order states that an employee’s hourly wage rate is

 determined by dividing weekly wages by the lesser of 40 or actual hours worked; the

 assumption embedded in such a calculation is that, unless evidence suggests otherwise,

 none of the paid wages are to be credited to overtime. See id. § 146-3.5(b) (“If an

                                              19
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 20 of 48 PageID #: 346




 employer fails to pay an employee an hourly rate of pay, the employee’s regular hourly

 rate of pay shall be calculated by dividing the employee’s total weekly earnings . . . by the

 lesser of 40 hours or the actual number of hours worked by that employee during the

 work week.”). Put differently, for Yunganaula in any given week of 2017, the $760 he

 was paid was for the first 40 hours he worked; for the additional 34 overtime hours he

 worked, he received nothing.

        By way of example, from 2016 to May 2019, Yunganaula typically worked 74

 hours a week. (Compl. ¶ 28; May 2020 Yunganaula Decl. ¶ 3). He was paid $760 per

 week in 2017, and $800 per week in 2018 and 2019. (Compl. ¶¶ 38–40; May 2020

 Yunganaula Decl. ¶ 5). As a result, his hourly wage rate in 2017 was $19.00 ($760

 divided by 40 hours, the lesser of 40 and 74), and he was entitled to $28.50 in hourly

 overtime pay ($19.00 multiplied by 1.5). Because he worked 34 hours of overtime per

 week, he is entitled to $969.00 in overtime wages per week. And because in 2018 and

 2019, his hourly wage rate was $20.00 ($800 divided by 40 hours), he was entitled to

 $30.00 in hourly overtime pay. And because he worked 34 hours of overtime per week,

 he is entitled to $1020.00 in overtime wages per week. He was paid for less than that.

        Under these circumstances, Yunganaula has alleged a claim for unpaid overtime

 wages under NYLL. See, e.g., Romero v. Rung Charoen Sub, Inc., No. 16-CV-1239, 2017

 WL 4480758, at *10 (E.D.N.Y. Sept. 30, 2017) (“Because the regular rates of pay under

 the NYLL are calculated by dividing Plaintiff’s total weekly earnings by 40 hours per

 week, Plaintiff’s total weekly earnings necessarily do not include overtime premiums.

 Accordingly, Defendants violated the overtime provisions of the NYLL.”); Miguel v. Mi

 Bella Puebla Corp., No. 16-CV-1593, 2017 WL 4838820, at *5 (E.D.N.Y. Sept. 6, 2017)



                                              20
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 21 of 48 PageID #: 347




 (performing same NYLL overtime calculation), report and recommendation adopted,

 2017 WL 4838761 (Oct. 24, 2017).

        B.     Spread of Hours

        Yunganaula also alleges a violation of NYLL’s spread-of-hours provision, which

 requires that an employee in a restaurant receive “one additional hour of pay at the

 basic minimum hourly wage rate” in addition to the minimum wage for any day the

 employee works 10 or more hours. 12 N.Y.C.R.R. § 146-1.6(a). This spread-of-hours

 protection extends to all restaurant employees regardless of their regular rate of pay.

 Xochimitl v. Pita Grill of Hell’s Kitchen, Inc., No. 14-CV-10234, 2016 WL 4704917, at *7

 (S.D.N.Y. Sept. 8, 2016), report and recommendation adopted, 2016 WL 6879258

 (Nov. 21, 2016). That is, the spread-of-hours benefit is not limited to those employees

 earning minimum wage.

        Because Yunganaula alleges he worked 12 or 13 hours a day, (Compl. ¶¶ 27–28),

 and did not receive an additional one hour’s pay, (id. ¶ 105), he has stated a claim for

 violation of NYLL’s spread-of-hours provision, e.g., Miguel, 2017 WL 4838820, at *5.

        C.     Uniform Violations

        Yunganaula alleges two separate violations of the NYLL with respect to uniforms.

 First, he asserts he was not reimbursed for the cost of purchasing parts of his required

 uniform. 12 N.Y.C.R.R. § 146-1.8(a) (“When an employee purchases a required uniform,

 he or she shall be reimbursed by the employer for the total cost of the uniform no later

 than the next payday.”). And second, he asserts he was not reimbursed for maintenance

 costs of this required uniform. Id. § 146-1.7(a). Yunganaula’s allegations, even taken as

 true, are insufficient to state either claim.



                                                 21
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 22 of 48 PageID #: 348




               1.     Uniform Purchase Costs

        Yunganaula was required to wear a uniform at Princess Pizza: a hat and shirt

 with “Princess Pizza” and his name on them, and “uniform pants.” (Compl. ¶¶ 49–50;

 May 2020 Yunganaula Decl. ¶ 13). Yunganaula asserts his uniform pants cost $30 a

 pair, he had to purchase them 3 or 4 times a year, and he was not reimbursed by

 Defendants. (May 2020 Yunganaula Decl. ¶¶ 14–15; see also Compl. ¶ 51). The Court

 finds Yunganaula has not demonstrated his uniform pants were “required uniforms”

 under New York law and recommends this claim be denied.

        Under New York law, employers are obligated to reimburse employees for the

 cost of “required uniforms.” 12 N.Y.C.R.R. § 146-1.8(a) (“When an employee purchases

 a required uniform, he or she shall be reimbursed by the employer for the total cost of

 the uniform no later than the next payday.”). A “required uniform” is defined as

 “clothing required to be worn while working at the request of an employer . . . except

 clothing that may be worn as part of an employee’s ordinary wardrobe.” Id. § 146-

 3.10(a). An employee’s “ordinary wardrobe” is “ordinary basic street clothing selected

 by the employee where the employer permits variations in details of dress.” Id. § 146-

 3.10(b); e.g., Salinas v. Starjem Rest. Corp., 123 F. Supp. 3d 442, 476 (S.D.N.Y. 2015)

 (finding plaintiff demonstrated “ties and shirts of a particular color and style” supplied

 by employer were “required uniforms” under New York law, but failed to show “black

 dress pants, black dress shoes, and black belt” that were not supplied by employer were

 not “required uniforms”).

        Unlike the uniform hat and shirt, Yunganaula does not allege the pants were

 required to have any branding or that he was required to purchase them from

 Defendants. See Salinas, 123 F. Supp. 3d at 476. In fact, he makes no allegations about

                                             22
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 23 of 48 PageID #: 349




 color, style, or fit such that the Court could conclude these pants could not be worn as

 his “ordinary wardrobe.” As a result, he has failed to meet his burden on default and

 this claim must be denied. See, e.g., Cocoletzi v. Fat Sal’s Pizza II, Corp., No. 15-CV-

 2696, 2018 WL 7291455, at *20 (S.D.N.Y. Dec. 6, 2018) (“With regard to the work

 clothes, . . . he has not pleaded any facts that suggest that the clothes he allegedly

 purchased could not have been ‘worn as part of [his] ordinary wardrobe,’ see 12

 N.Y.C.R.R. § 146-3.10, or that the clothing was ‘specifically required for the performance

 of the employer’s particular work,’ 29 C.F.R. § 531.35. Accordingly, this Court finds that

 there is an insufficient basis in the record for awarding Villar the amount he spent on

 ‘work clothes.’” (second alteration in original)), report and recommendation adopted,

 2019 U.S. Dist. LEXIS 123422 (Jan. 3, 2019).

               2.     Uniform Maintenance Pay

        If an employer requires employees to wear uniforms but does not “maintain”—

 meaning “washing, ironing, dry cleaning, alterations, repair, or any other maintenance

 necessary”—those uniforms, the employer must provide uniform maintenance pay to

 compensate employees for the cost of maintaining their uniforms. 12 N.Y.C.R.R. § 146-

 1.7(a). There is an exception

        where required uniforms
          (1) are made of “wash and wear” materials;
          (2) may be routinely washed and dried with other personal garments;
          (3) do not require ironing, dry cleaning, daily washing, commercial
              laundering, or other special treatment; and
          (4) are furnished to the employee in sufficient number, or the employee
              is reimbursed by the employer for the purchase of a sufficient
              number of uniforms, consistent with the average number of days per
              week worked by the employee.

 Id. § 146-1.7(b); see, e.g., Camara v. Kenner, No. 16-CV-7078, 2018 WL 1596195, at

 *13–14 (S.D.N.Y. Mar. 29, 2018) (granting defendants summary judgment on the “wash

                                              23
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 24 of 48 PageID #: 350




 and wear” exception where “plaintiffs’ uniforms were made of ‘wash and wear’ material,

 they were washed by the plaintiffs themselves, and there is no indication that the

 uniforms required any special cleaning procedures, such as ironing or dry cleaning”).

       Yunganaula was required to wear a uniform of “a cook hat, shirts[,] and pants.”

 (Compl. ¶ 49; May 2020 Yunganaula Decl. ¶ 13). Yunganaula makes no suggestion that

 any part of his uniform required any maintenance beyond “laundering,” (Mem. at 4),

 which does not entitle Yunganaula to maintenance pay, see Camara, 2018 WL 1596195,

 at *13. Because the Court cannot conclude, even taking Yunganaula’s allegations as

 true, that Yunganaula is entitled to maintenance pay or that the “wash and wear”

 exemption does not apply here, the Court recommends this claim be denied.

       D.     Wage Theft Protection Act Claim

       New York’s Wage Theft Protection Act (“WTPA”) requires that employers provide

 employees wage statements “with every payment of wages” that contain, among other

 things, the dates of work covered by the statement, the rate of pay, and gross and net

 wages paid. N.Y. Lab. Law § 195(3). The penalty for failing to provide those wage

 statements is $250 per day, up to $5000. Id. § 198(1-d). Yunganaula has alleged

 Defendants never provided him with any wage statements with his pay. (Compl. ¶ 48;

 May 2020 Yunganaula Decl. ¶ 12). This is sufficient to state a claim under the WTPA.9

       E.     Discrimination Claims

       Yunganaula asserts two types of claims under both the NYSHRL and NYCHRL

 against all three Defendants: failure to make reasonable accommodations and



       9While Yunganaula contends he was also not provided with a required notice
 when he was hired in 2006, (Compl. ¶ 47), he does not assert this claim in his
 Complaint.
                                            24
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 25 of 48 PageID #: 351




 discriminatory termination. (Compl. ¶¶ 117–125, 127–34). He abandons the

 reasonable-accommodation claims on his motion for default judgment. (See Mem. at

 20–22). As a result, the Court only considers his claims for discriminatory termination.

               1.      NYSHRL

        The NYSHRL provides it is “an unlawful discriminatory practice . . . [f]or an

 employer . . . , because of an individual’s . . . disability, to refuse to hire or employ or to

 bar or to discharge from employment such individual or to discriminate against such

 individual in compensation or in terms, conditions or privileges of employment.” N.Y.

 Exec. Law § 296(1)(a).10 On a default judgment motion, a plaintiff need only make out a

 prima facie case of discriminatory termination. Miller v. E. Midwood Hebrew Day

 Sch., No. 19-CV-5580, 2021 WL 966166, at *3 (E.D.N.Y. Feb. 15, 2021) (“[P]laintiff has

 presented a prima facie case of disability discrimination. Defendant has failed to appear

 to offer a nondiscriminatory reason for its conduct. Therefore, plaintiff’s motion for a

 default judgment should be granted against defendant on plaintiff’s claims under the

 ADA, the NYSHRL, and the NYCHRL.”), report and recommendation adopted, 2021

 WL 965072 (Mar. 15, 2021).

        An employee establishes a prima facie case of discriminatory termination under

 the NYSHRL where she shows (1) her employers are covered by the statute, (2) she

 possesses a disability within the meaning of the statute, (3) she was qualified for the

 position from which she was terminated, and (4) her termination “occurred under



        10This provision of the NYSHRL has been amended several times since the
 beginning of Yunganaula’s employment, see, e.g., 2020 N.Y. Sess. Laws ch. 137
 (McKinney) (effective Aug. 11, 2020) (amending subsection on “reasonable
 accommodations” to include failure to provide for the use of a support animal)); but
 none of the amendments are relevant to Yunganaula’s claims or remedies.
                                                25
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 26 of 48 PageID #: 352




 circumstances giving rise to an inference of discrimination.” Tibbetts v. Pelham Union

 Free Sch. Dist., 143 A.D.3d 806, 807 (2d Dep’t 2016); see also Jacobsen v. N.Y.C. Health

 & Hosps. Corp., 22 N.Y.3d 824, 834 (2014) (“The employee’s complaint states a prima

 facie case of discrimination under both the State HRL and City HRL if the employee

 suffers from a statutorily defined disability and the disability caused the behavior for

 which the employee was terminated.”).

        Yunganaula has established a prima facie case under the NYSHRL against all

 Defendants.

        First, Defendants are employers subject to NYSHRL. An individual is not

 considered an “employer” under the NYSHRL “if he is not shown to have any ownership

 interest or any power to do more than carry out personnel decisions made by others.”

 Patrowich v. Chem. Bank, 63 N.Y.2d 541, 542 (1984) (per curiam). New York courts

 have also looked to “the ‘economic reality’ test for determining who may be sued as an

 ‘employer’ under the [NYSHRL].” Kaiser v. Raoul’s Rest. Corp., 72 A.D.3d 539, 540 (1st

 Dep’t 2010) (collecting cases). Both Abreu and Garcia held ownership interests in

 Princess Pizza when Yunganaula was fired in 2019. (Jan. 2021 Yunganaula Decl. ¶¶ 5–

 6). And as set out supra, they were Yunganaula’s employers under the “economic

 reality” test. Thus, in addition to Princess Pizza, they are both his “employers” under

 the NYSHRL and subject to liability for violations of the statute. See, e.g., Gutierrez v.

 Taxi Club Mgmt., Inc., No. 17-CV-532, 2018 WL 3432786, at *5 (E.D.N.Y. June 25,

 2018) (finding individual owner of the corporate defendant liable as an employer under

 the NYSHRL on default), report and recommendation adopted, 2018 WL 3429903

 (July 16, 2018).



                                             26
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 27 of 48 PageID #: 353




        Second, Yunganaula possessed a disability within the meaning of the NYSHRL. A

 “disability” is “a physical, mental or medical impairment resulting from anatomical

 physiological or neurological conditions which prevents the exercise of a normal bodily

 function or is demonstrable by medically accepted clinical or laboratory diagnostic

 techniques.” N.Y. Exec. Law § 292(21)(a). An employee with “a physical impairment

 that prevents the employee from performing the core duties of his or her job even with a

 reasonable accommodation, . . . does not have a disability covered by the statute, and

 consequently, the employer is free to take adverse employment action against the

 employee based on that impairment.” Jacobsen, 22 N.Y.3d at 834. “A ‘reasonable

 accommodation’ . . . is one which ‘permit[s] an employee . . . with a disability to perform

 in a reasonable manner the activities involved in the job’ and does not impose an ‘undue

 hardship’ on the employer’s business.” Id. (quoting N.Y. Exec. Law § 292(21)(e)). For

 example, employees with temporary disabilities are entitled to a “reasonable

 accommodation in the form of a reasonable time for recovery.” 9 N.Y.C.R.R.

 § 466.11(f)(6). A stroke is a medically diagnosable impairment, Wega v. Ctr. for

 Disability Rts. Inc., 395 F. App’x 782, 785 (2d Cir. 2010) (finding plaintiff established he

 possessed a disability under the more demanding ADA definition when he suffered a

 stroke), and thus a statutory disability under New York law. And Yunganaula

 sufficiently demonstrated he could have returned to work with a reasonable

 accommodation—a limited medical leave. Indeed, following his stroke, Yunganaula

 asked to return to work “several times.” (May 2020 Yunganaula Decl. ¶ 22). On June 9,

 2019, he told Garcia he wished to come back to work “within the next few weeks.”

 (Compl. ¶ 64). And on June 24, 2019, he requested a return to work. (Id. ¶ 65). As a



                                             27
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 28 of 48 PageID #: 354




 result, the Court finds Yunganaula has demonstrated he had a statutory disability within

 the meaning of the NYSHRL when he was terminated.

        Third, Yunganaula was qualified for the position. This requirement is “minimal,”

 “especially where discharge is at issue and the employer has already hired the

 employee.” Slattery v. Swiss Reinsurance Am. Corp., 248 F.3d 87, 91–92 (2d Cir.

 2001). Yunganaula was a cook at Princess Pizza for 13 years, and it is therefore

 appropriate, absent any evidence to the contrary, to conclude he was qualified. See

 Suarez v. Am. Stevedoring, Inc., No. 06-CV-6721, 2009 WL 3762686, at *11 (E.D.N.Y.

 Nov. 10, 2009) (“The undisputed evidence establishes that ASI initially sponsored

 plaintiff’s employment contingent upon his clearance by the Waterfront Commission,

 which he obtained. It is also undisputed that plaintiff worked at ASI, among other

 NYSA-member employers, for nearly three years. Accordingly, plaintiff has satisfied the

 second element of his prima facie discrimination case.” (citations omitted)).

        And fourth, Yunganaula has also offered sufficient evidence “giving rise to an

 inference of discrimination.” Yunganaula suffered a stroke on May 31, 2019. (May

 2020 Yunganaula Decl. ¶¶ 16–20). He was terminated on June 28, 2019. (Id. ¶ 22).

 This 28-day gap is sufficient to draw an inference of causation. See, e.g., Pustilnik v.

 Battery Park City Auth., 71 Misc. 3d 1058, 1073 (Sup. Ct. 2021) (finding three-month

 gap between “the aggravation of [plaintiff’s] condition and her firing” was “sufficient

 temporal proximity to raise an inference of discrimination . . . at the pleading stage”).

 As a result, the Court finds Defendants liable for discriminatory termination.

               2.     NYCHRL

        Similar to the NYSHRL, the NYCHRL provides it is “an unlawful discriminatory

 practice . . . [f]or an employer or an employee or agent thereof, because of the actual or

                                             28
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 29 of 48 PageID #: 355




 perceived . . . disability, . . . [t]o discriminate against such person in compensation or in

 terms, conditions or privileges of employment.” N.Y.C. Admin. Code § 8-107(1)(a)(3).

 Unlike the NYSHRL, however, the NYCHRL’s definition of “disability” does not exempt

 any disability for which no reasonable accommodation can be made. Jacobsen, 22

 N.Y.3d at 834–35; accord N.Y.C. Admin. Code § 8-102 (defining “disability” as “any

 physical, medical, mental or psychological impairment, or a history or record of such

 impairment”). Instead, employers are affirmatively required to make reasonable

 accommodations for employees with disabilities under the NYCHRL, Estate of Benitez

 v. City of New York, 193 A.D.3d 42, 47–48 (1st Dep’t 2021), and the burden is on

 employers to demonstrate that no reasonable accommodation could have been made,

 Jacobsen, 22 N.Y.3d at 835.

        An employee establishes a prima facie discrimination case under the NYCHRL

 where she shows (1) her employers are covered by the statute, (2) she possesses a

 disability within the meaning of the statute, (3) she was qualified for the position from

 which she was terminated; and (4) she was treated differently because of that disability.

 Loc. 621 v. N.Y.C. Dep’t of Transp., 178 A.D.3d 78, 81 (1st Dep’t 2019); Brathwaite v.

 Frankel, 98 A.D.3d 444, 445 (1st Dep’t 2012); see also Jacobsen, 22 N.Y.3d at 834.

        Yunganaula has stated a claim against only Princess Pizza under the NYCHRL.

 Neither Garcia nor Abreu are Yunganaula’s “employers” under the statute. “Employer”

 is defined more narrowly in the context of the NYCHRL than the NYSHRL; unlike under

 the NYSHRL, “employees, agents, and others with others with an ownership stake are

 not employers within the meaning of the [statute].” Doe v. Bloomberg, L.P., 36 N.Y.3d

 450, 460 (2021).



                                              29
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 30 of 48 PageID #: 356




         Yunganaula has demonstrated, however, that he possessed a statutory disability,

 was qualified to perform the essential functions of his job, and was terminated for his

 disability. See supra Part II.E.1. As a result, he has stated a claim for discriminatory

 termination under the NYCHRL against Princess Pizza.

 III.    Damages and Other Relief

         “While a party’s default is deemed to constitute a concession of all well-pleaded

 allegations of liability, it is not considered an admission of damages.” Greyhound

 Exhibitgroup, 973 F.2d at 158. “[A]lthough the default establishes a defendant’s

 liability, unless the amount of damages is certain, the court is required to make an

 independent determination of the sum to be awarded.” Griffiths v. Francillon, No. 10-

 CV-3101, 2012 WL 1341077, at *1 (E.D.N.Y. Jan. 30, 2012) (quoting Ann Taylor, Inc. v.

 Interstate Motor Carrier, Inc., No 03-CV-7502, 2004 WL 2029908, at *3 (S.D.N.Y.

 Sept. 13, 2004)), report and recommendation adopted, 2012 WL 1354481 (Apr. 13,

 2012). “The court must conduct an inquiry to ascertain the amount of damages with

 reasonable certainty.” Joe Hand Promotions, Inc. v. El Norteno Rest. Corp., No. 06-

 CV-1878, 2007 WL 2891016, at *2 (E.D.N.Y. Sept. 28, 2007) (adopting report and

 recommendation) (citing Transatlantic Marine Claims Agency, Inc. v. Ace Shipping

 Corp., 109 F.3d 105, 111 (2d Cir. 1992)). “Where, on a damages inquest, a plaintiff fails

 to demonstrate its damages to a reasonable certainty, the court should decline to award

 any damages even though liability has been established through default.” Lenard v.

 Design Studio, 889 F. Supp. 2d 518, 527 (S.D.N.Y. 2012) (adopting report and

 recommendation) (collecting cases).

        That being said, because under FLSA “[t]he burden is on an employer properly to

 record hours,” “[a] plaintiff need not compute FLSA damages with precision.” Harold

                                             30
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 31 of 48 PageID #: 357




 Levinson Assocs., Inc. v. Chao, 37 F. App’x 19, 20–21 (2d Cir. 2002). An employee may

 meet his burden of showing the amount and extent of his hours worked “solely through

 his own recollection.” See Pineda v. Masonry Constr., Inc., 831 F. Supp. 2d 666, 674

 (S.D.N.Y. 2011). As such, “[i]n a FLSA case, in the absence of rebuttal by defendants,

 plaintiffs’ recollection and estimates of hours worked are presumed to be correct.” Ting

 Yao Lin v. Hayashi Ya II, Inc., 08-CV-6071, 2009 WL 289653, at *3 (S.D.N.Y. Jan. 30,

 2009) (collecting cases), report and recommendation adopted, 2009 WL 513371

 (S.D.N.Y. Feb. 27, 2009).

        A.     Overtime Wages

        Both federal and New York law require that employers pay employees a 50

 percent premium for their overtime hours—that is, the hours in excess of 40 that they

 have worked in each workweek. 29 C.F.R. § 778.105; 12 N.Y.C.C.R. § 146-1.4.

 Yunganaula is not entitled to recover under both FLSA and NYLL for overtime earned

 during the same period. See Gamero v. Koodo Sushi Corp., 272 F. Supp. 3d 481, 498

 (S.D.N.Y. 2017) (collecting cases). “If ‘a plaintiff is entitled to damages under both

 federal and state wage law, the Court has discretion to award [that plaintiff] damages

 under the statute providing the greatest amount of relief.’” Id. (alteration in original)

 (quoting Hengjin Sun v. China 1221, Inc., No. 12-CV-7135, 2016 WL 1587242, at *2

 (S.D.N.Y. Apr. 19, 2016)). Yunganaula’s recovery under NYLL, by virtue of the longer

 statute of limitations and hospitality industry regulations, which credit an employee’s

 weekly salary—no matter how large—to the first 40 hours of work, is substantially

 greater than any recovery under FLSA. See supra Parts III.A.1.c, III.A.2.b. When

 confronted with similarly large disparities, courts have concluded that awarding the

 substantially greater sum is appropriate. Romero, 2017 WL 4480758, at *12 n.11; Bing

                                              31
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 32 of 48 PageID #: 358




 Zhang v. Red Mountain Noodle House Inc., No. 15-CV-628, 2016 WL 4124304, at *3

 (E.D.N.Y. July 5, 2016) (“[T]his Court will calculate Plaintiffs’ regular rate for the

 purposes of unpaid overtime compensation using the NYLL Hospitality Industry Wage

 Order’s method of calculation, since it will entitle them to a higher recovery and prevent

 minimum wage violations.”), report and recommendation adopted, 2016 WL 4099090

 (Aug. 2, 2016). This Court sees no legal basis to deviate from that practice in this case

 and recommends that Yunganaula be awarded $253,341.24 in overtime wages as set

 forth below.




                                              32
                Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 33 of 48 PageID #: 359



                11/5/1311
                                                                                                 1/1/19 to
  Time Period      to         2014          2015          2016         2017          2018                        Total
                                                                                                  5/31/19
                12/31/13
  Number of
                   8           50            50            50           50            50            22
  Workweeks
    Average
 Hours Worked    72.125       73.98         73.98         74.9         77.3          74.9         73.91
  Per Week12
    Average
   Overtime
                 32.125       33.98         33.98         34.9         37.3          34.9         33.91
 Hours Worked
   Per Week
 Hourly Wage
                 $14.50      $14.50         $15           $17           $19          $20         $20.1713
     Rate
    Hourly
   Overtime      $21.75       $21.75       $22.50        $25.50       $28.50         $30         $30.26
  Wage Rate
   Overtime
                $5,589.75   $36,953.25   $38,227.50    $44,497.50   $53,152.50    $52,350.00    $22,570.74   $253,341.24
  Wages Owed




      11 While Yunganaula seeks recovery dating back to May 2013, the Court limits his recovery to the applicable six-year
statute of limitations; that is, to November 5, 2013.

      12  This is calculated based on his request for a 50-week year, (Mem. at 17), and in light of Yunganaula’s allegations
that: (1) from 2013 to 2015 he typically worked 72 hours a week, (2) from 2016 onwards he typically worked 74 hours a
week; (3) 3 or 4 times a year he worked 73 hours a week when Princess Pizza catered parties, and (4) after he assumed a
managerial role, Garcia took a four to five week vacation where he worked 86 hours a week. For these calculations, the
Court uses the lower numbers (for example, four-week rather than five-week vacations) and assumes a pro rata number of
catered parties a year (meaning, in 2013, the Court accounts for only one 73-hour week, and in 2019, the Court accounts
for two 73-hour weeks).
      13This is calculated as an average to account for Yunganaula’s assertion he was paid $950 for his final week of work.
(Compl. ¶ 40).
                                                            33
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 34 of 48 PageID #: 360




          B.       Spread-of-Hours Compensation

          “Spread of hours compensation is calculated by multiplying the minimum wage

 by the number of days an employee worked more than ten hours.” Cabrera v. 1560

 Chirp Corp., No. 15-CV-8194, 2017 WL 1289349, at *6 (S.D.N.Y. Mar. 6, 2017) (quoting

 Angamarca v. Pita Grill 7 Inc., No. 11-CV-7777, 2012 WL 3578781, at *8 (S.D.N.Y. Aug.

 2, 2012), report and recommendation adopted, 2012 U.S. Dist. LEXIS 190479 (Dec. 14,

 2012)), report and recommendation adopted, 2017 WL 1314123 (Apr. 6, 2017); see 12

 N.Y.C.C.R. § 142-2.4. Yunganaula seeks $18,340.50 in spread of hours pay. (Mem. at

 18). Yunganaula worked more than 10 hours per day for each day of his employment,

 which results in the following spread-of-hours calculations:14
                  11/5/13 to                                                               1/1/19 to
  Time Period                    2014        2015        2016        2017        2018                    Total
                   12/31/13                                                                 5/31/19
 Workdays Per
                      6           6           6           6           6           6           6
     Week
 Weeks Worked         8           50          50          50          50          50          22
 NY Minimum
                    $7.25       $8.00        $8.75      $9.00       $11.00      $13.00      $15.00
     Wage
Spread-of-Hours
                  $348.00      $2,400.00   $2,625.00   $2,700.00   $3,300.00   $3,900.00   $1,980.00   $17,253.00
   Pay Owed


          As a result, the Court recommends Yunganaula be awarded $17,253.00 in spread-

 of-hours compensation.

          C.       Liquidated Damages

          Yunganaula also seeks liquidated damages under the NYLL. An employee can

 recover liquidated damages under the NYLL “unless the employer proves a good faith

 basis for believing that its underpayment of wages was in compliance with the law.”

 N.Y. Lab. Law § 198(1-a). An employer is liable for liquidated damages equal to 100

 percent of the total amount of wages found to be due. See id. § 663(1); Calle v. Yoneles


          Even though Yunganaula avers he worked seven days a week during stretches
          14

 of his employment, (e.g., Compl. ¶¶ 29–30), he only seeks spread-of-hours
 compensation for six days a week throughout his employment, (Mem. at 18).
                                                        34
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 35 of 48 PageID #: 361




 Enters., Inc., No. 16-CV-1008, 2017 WL 6942652, at *15 (E.D.N.Y. Oct. 24, 2017), report

 and recommendation adopted, 2018 WL 401269 (Jan. 12, 2018).

       In light of Defendants’ default, there has been no showing that they acted in good

 faith or the Court should exercise its discretion to deny liquidated damages. See Brock

 v. Wilamowsky, 833 F.2d 11, 19 (2d Cir. 1987) (noting that employer bears burden of

 establishing good faith defense under § 260 through “plain and substantial evidence”);

 Khan v. IBI Armored Servs., Inc., 474 F. Supp. 2d 448, 459 (E.D.N.Y. 2007) (“Simply

 put, ‘[d]ouble damages are the norm, single damages the exception[.]’” (alteration in

 original) (quoting Walton v. United Consumers Club, Inc., 786 F.2d 303, 310 (7th Cir.

 1986))); Xochimitl, 2016 WL 4704917, at *15 (“In situations where ‘defendants never

 made this showing in light of their default, they have not rebutted the presumption in

 favor of a liquidated damages award.’” (quoting Guaman v. J & C Top Fashion, Inc., No.

 14-CV-8143, 2016 WL 971230, at *7 (S.D.N.Y. Feb. 22, 2016))). Therefore, the Court

 recommends that liquidated damages be awarded in the amount of $270,594.24.

       D.     Prejudgment Interest

       Yunganaula seeks prejudgment interest on his wage-and-hour claims only.

 (Mem. at 19).15 Although it is settled law that prejudgment interest is not awardable

 under FLSA when liquidated damages are awarded, Begum v. Ariba Disc., Inc., 12-CV-

 6620, 2015 WL 223780, at *3 (S.D.N.Y. Jan. 16, 2015) (adopting report and

 recommendation), “NYLL permits the award of both liquidated damages and pre-

 judgment interest,” Fermin v. Las Delicias Peruanas Rest., Inc., 93 F. Supp. 3d 19, 48


       15While prejudgment interest is available on back pay awards under the NYSHRL
 and NYCHRL, see, e.g., Antoine v. Brooklyn Maids 26, Inc., 489 F. Supp. 3d 68, 94
 (E.D.N.Y. 2020), because Yunganaula does not seek it, (see Mem. at 19), the Court does
 not consider it.
                                            35
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 36 of 48 PageID #: 362




 (E.D.N.Y. 2015). Yunganaula is entitled to an award of prejudgment interest on his

 NYLL unpaid wages at a rate of nine percent per year. C.P.L.R. § 5004. Where, as here,

 unpaid wages are “incurred at various times, interest shall be computed . . . from a

 single reasonable intermediate date.” Id. § 5001(b); Coulibaly v. Millennium Super Car

 Wash, Inc., 12-CV-4760, 2013 WL 6021668, at *15 (E.D.N.Y. Nov. 13, 2013) (adopting

 report and recommendation). Courts have discretion in choosing a reasonable date

 from which to calculate prejudgment interest. See Fermin, 93 F. Supp. 3d at 49. The

 “most commonly used” intermediate date is “[t]he median date between the earliest

 ascertainable date the cause of action existed and the date the action was filed.

 Gunawan v. Sake Sushi Rest., 897 F. Supp. 2d 76, 93 (E.D.N.Y. 2012); see also, e.g.,

 Romero, 2017 WL 4480758, at *14.

        The unpaid overtime wages and spread-of-hours compensation due to

 Yunganaula under the NYLL is $270,594.24. The relevant period of employment for

 those wages is November 5, 2013 through May 31, 2019. This action was filed on

 November 5, 2019. (Compl.). The midpoint between November 5, 2013 and May 31,

 2019 is November 4, 2016. The Court recommends that prejudgment interest be

 awarded in a daily amount of $66.72 from November 4, 2016, until the date final

 judgment is entered.16

        E.     Wage Theft Protection Act Damages

        Yunganaula never received a wage statement with his wages. (Compl. ¶ 48; May

 2020 Yunganaula Decl. ¶ 12). He worked for Princess Pizza for the entirety of the six-




         The total amount ($270,594.24) at nine percent annually results in
        16

 approximately $24,353.48 per year in interest, or $66.72 per day (rounded) based on
 365 days per calendar year.
                                             36
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 37 of 48 PageID #: 363




 year statute of limitations period for WTPA damages. He is entitled to recover $250 per

 workday that “violations occurred or continue[d] to occur,” up to a maximum of $5000.

 N.Y. Lab. Law § 198(1-d). Because violations continued to occur for well over 20

 workdays, Yunganaula is entitled to the statutory maximum of $5000.

       F.     Back Pay

       Victims of employment discrimination under the NYSHRL and NYCHRL may be

 awarded back pay. Gutierrez, 2018 WL 3432786, at *6–7. “Although not automatic, an

 award of back pay is generally awarded absent special circumstances.” Cavalotti v.

 Daddyo’s BBQ, Inc., No. 15-CV-6469, 2018 WL 5456654, at *26 (E.D.N.Y. Sept. 8, 2018)

 (citing Carrero v. N.Y.C. Hous. Auth., 890 F.2d 569, 580 (2d Cir. 1989)), report and

 recommendation adopted, 2018 U.S. Dist. LEXIS 165835 (Sept. 25, 2018). Back pay is

 typically measured from the date of termination to the date of the inquest, Gutierrez,

 2018 WL 3432786, at *7, or entry of judgment, Antoine, 489 F. Supp. 3d at 92.

 “Generally, an individual complaining of discrimination has a duty to mitigate his or her

 damages by making reasonable efforts to obtain comparable employment.” Goldberg v.

 N.Y.S. Div. of Hum. Rts., 85 A.D.3d 1166, 1167 (2d Dep’t 2011). To account for

 mitigation of losses, “new earnings made during the back pay period are deducted from

 the back pay award.” Francis v. Ideal Masonry, Inc., No. 16-CV-2839, 2018 WL

 4292171, at *9 (E.D.N.Y. Aug. 3, 2018), report and recommendation adopted, 2018 WL

 4288625 (Sept. 4, 2018); see, e.g., N.Y.S. Div. of Hum. Rts. v. A.R. Heflin Painting

 Contractor, Inc., 101 A.D.3d 1442, 1445 n.2 (3d Dep’t 2012) (calculating back pay award

 by subtracting wages earned “for temporary work” undertaken after discriminatory

 termination by respondent).



                                            37
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 38 of 48 PageID #: 364




        Yunganaula was fired from Princess Pizza on June 28, 2019. (May 2020

 Yunganaula Decl. ¶ 22). He procured a new, part-time job in August 2019. (Id. ¶ 24).

 At his new position, Yunganaula works 36 hours per week and is paid $15 per hour.

 (Id.). He is still employed there. (Id.). He seeks back pay for July 1, 2019 to December

 31, 2019 only, or 26 weeks (rounded down), paid at the minimum wage rate of $15.00.

 (Mem. at 21 & n.99). Accounting for his later employment, the Court recommends he be

 awarded $25,725.00 in back pay as set forth below. The Court further recommends that

 back pay be awarded pursuant to the NYSHRL, and as a result all Defendants are jointly

 and severally liable for the full amount.

                Number of   Hourly   Average Hours     Straight Time    Overtime
                 Weeks       Rate     Per Week17         Back Pay       Back Pay
  Back Pay         26        $15          73            $15,600.00     $19,305.00   $34,905.00
 Mitigation        1718      $15             36                                     $9,180.00
 Total Back
                                                                                    $25,725.00
 Pay Owed

              G. Emotional-Distress Damages

        Victims of employment discrimination under the NYSHRL and NYCHRL may

 also recover emotional-distress damages. Gutierrez, 2018 WL 3432786, at *9. Courts

 in this Circuit generally categorize emotional-distress damages as “garden variety,”

 “significant,” or “egregious.” Sooroojballie v. Port Auth. of N.Y. & N.J., 816 F. App’x

 536, 546 (2d Cir. 2020). Courts apply this framework when determining a damages

 award on a default judgment motion as well as when evaluating the propriety of a jury

 award. See Antoine, 489 F. Supp. 3d at 96.




        17Yunganaula calculated back pay with an average of 75 hours per week, (Mem. at
 21); the Court uses 73 hours a week, his regularly weekly schedule in 2019.

        18   See Mem. at 21 n.103.
                                                  38
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 39 of 48 PageID #: 365




        Garden-variety emotional-distress damages are warranted in cases where “the

 evidence of emotional harm is limited to the plaintiff’s testimony, which describes his or

 her injuries in vague or conclusory terms,” and is “not supported by medical testimony.”

 Sooroojballie, 816 F. App’x at 546 (quoting Maher v. Alliance Mortg. Banking Corp.,

 No. 06-CV-5073, 2010 WL 3516153, at *2 (E.D.N.Y. Aug. 9, 2010), report and

 recommendation adopted, 2010 WL 3521921 (Sept. 1, 2020)); see, e.g., Cavalotti, 2018

 WL 5456654, at *27–28 (finding garden-variety emotional-distress damages

 appropriate where “Plaintiff did not attest to, or submit evidence of, seeking medical or

 mental health treatment; did not provide details of her experience of distress; and . . .

 her employment was relatively brief”). These awards range between $6,500 and

 $46,000. Antoine, 489 F. Supp. 3d at 97 & n.11 (adjusting for inflation).

        “Significant” emotional-distress damages are appropriate when a prevailing

 plaintiff corroborates her claims of emotional distress but does not suffer severe

 physical effects from the discrimination. Sooroojballie, 816 F. App’x at 546–47; see,

 e.g., Rainone v. Potter, 388 F. Supp. 2d 120, 123–26 (E.D.N.Y. 2005)) (finding

 “significant” emotional-distress damages warranted where plaintiff was treated for

 major depression for several years and corroborated his claims with his wife’s

 testimony, but was not “debilitat[ed]”). Courts typically award between $65,000 and

 $131,000 in these cases. Antoine, 489 F. Supp. 3d at 97 & n.11 (adjusting for inflation).

        “Egregious” emotional-distress damages are warranted when the discriminatory

 conduct was “outrageous and shocking or affected the physical health of the plaintiff.”

 Sooroojballie, 816 F. App’x at 546 (quoting Maher, 2010 WL 3516153, at *2); see, e.g.,

 Antoine, 489 F. Supp. 3d at 97–99 (awarding egregious emotional-distress damages

 where plaintiff was raped repeatedly by her employer, forced to move into a domestic

                                             39
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 40 of 48 PageID #: 366




 violence shelter, and suffered from PTSD). Courts generally award over $131,000 in

 these cases. See Antoine, 489 F. Supp. 3d at 97, 99–100 (awarding $200,000 and

 collecting cases).

        Yunganaula worked for Princess Pizza for almost 13 years. (May 2020

 Yunganaula Decl. ¶¶ 22–23; Compl. ¶ 19). He experienced a serious medical emergency

 at work, (May 2020 Yunganaula Decl. ¶¶ 16–20), that required him to be hospitalized

 for three days, (id. ¶ 21). The record offers no explanation for his firing beyond his

 inability to work for the few weeks following his stroke. Yunganaula asserts that he

 “ha[s] suffered and continue[s] to suffer severe emotional distress, including insomnia,

 depression, night sweats, anxiety, stress, shame, embarrassment, sadness, loss of self-

 worth, loss of appetite, fear for my family’s livelihood, and other emotional pain and

 suffering, such as social isolation.” (Id. ¶ 23; accord Compl. ¶¶ 125, 134 (“Plaintiff

 Yunganaula has suffered and continues to suffer, inter alia, . . . emotional distress,

 mental anguish, emotional pain and suffering, inconvenience, [and] loss of enjoyment of

 life[.]”)). Yunganaula provides no corroborating evidence of his emotional distress, such

 as medical documentation of depression or anxiety, see, e.g., Moore v. Houlihan’s Rest.,

 Inc., No. 07-CV-3129, 2011 WL 2470023, at *7 (E.D.N.Y. May 10, 2011) (recommending

 $50,000 in emotional-distress damages on default where plaintiff included a report by

 his psychiatrist), report and recommendation adopted, 2011 WL 2462194 (June 17,

 2011), or a supporting affidavit by a family member or friend, see, e.g., Vargas v.

 Premiere Staff Agency, No. 17-CV-4280, 2019 WL 10632865, at *6–7 (S.D.N.Y. July 18,

 2019) (recommending $30,000 in emotional-distress damages on default where

 plaintiff provided supporting affidavits by her fiancé and a friend), report and

 recommendation adopted, 2020 WL 5663412 (Sept. 23, 2020). He also provides no

                                              40
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 41 of 48 PageID #: 367




 additional detail on how getting fired from Princess Pizza has impacted, or continues to

 impact, his day-to-day life or his mental health.

        The Court respectfully recommends Yunganaula be awarded $30,000 in

 emotional-distress damages. Yunganaula was terminated after suffering a serious

 stroke, notwithstanding his ability to return to work a few short weeks after his

 hospitalization and his many years of employment. No attempt was made to

 accommodate his short-term disability and there was no indication that he could not

 perform his job as he was previously able to do. As a result of Defendants’ actions, he

 felt sad, anxious, and ashamed. That being said, he has presented no medical evidence

 or corroboration of any kind of his suffering or symptoms or any indication that he has

 lingering and ongoing mental health or other emotional distress resulting from his

 termination. As such, the Court concludes that an award of $30,000 for garden-variety

 emotional-distress damages is appropriate. The Court further recommends that these

 damages be awarded pursuant to the NYSHRL, and as a result that all Defendants are

 jointly and severally liable for the full amount.19

        H.     Attorney’s Fees

        Yunganaula seeks a total of $37,060.00 in attorney’s fees to compensate for 119.7

 hours worked on the case. (Mem. at 22–25; Activities Export dated Jan. 11, 2021 (“Time

 Entries”), attached as Ex. D to Lipsky Decl., Dkt. No. 35). When assessing whether legal

 fees are reasonable, the Court determines the “presumptively reasonable fee” for an

 attorney’s services by examining what reasonable clients would be willing to pay. See




         Because Yunganaula could not recover damages under both the NYSHRL and
        19

 NYCHRL for the same injury, the Court declines to award damages under the NYCHRL,
 which would only be available from Princess Pizza.
                                               41
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 42 of 48 PageID #: 368




 Arbor Hill Concerned Citizens Neighborhood Ass’n v. County of Albany, 522 F.3d 182,

 183–84 (2d Cir. 2008). To calculate the presumptively reasonable fee, a court must first

 determine a reasonable hourly rate for the legal services performed. See id. The next

 step is to determine the reasonableness of the hours expended by counsel. See, e.g.,

 LaBarbera v. Empire State Trucking, Inc., No. 07-CV-669, 2008 WL 746490, at *4–5

 (E.D.N.Y. Feb. 26, 2007), report and recommendation adopted, 2008 U.S. Dist. LEXIS

 21770 (Mar. 19, 2008). The number of hours spent on a lawsuit are considered

 unreasonable if they are “excessive, redundant, or unnecessary.” See, e.g., LaBarbera v.

 Frank J. Batchelder Transp. LLC, No. 08-CV-3387, 2009 WL 240521, at *4 (E.D.N.Y.

 Feb. 2, 2009) (adopting report and recommendation) (quoting Gierlinger v. Gleason,

 160 F.3d 858, 876 (2d Cir. 1998)).

       With respect to the reasonable hourly rate, the Court examines the experience

 and qualifications of counsel seeking the fee award. Yunganaula was represented in this

 case by two attorneys: Douglas Lipsky (“Lipsky”) and Milana Dostanitch (“Dostanitch”)

 of the law firm Lipsky Lowe LLP. (Mem. at 23; Lipsky Decl. ¶ 1). Lipsky is a partner

 and has practiced law for employment law for over 17 years. (Mem. at 23). Dostanitch

 graduated from Fordham University School of Law in 2014, is a sixth-year associate,

 and exclusively practices employment law. (Id. at 23–24). Lipsky seeks an hourly rate

 of $400, Dostanitch an hourly rate of $300. (Id.).

       In FLSA cases in this District, “the prevailing hourly rate for partners . . . ranges

 from $300.00 to $400.00, and a reasonable hourly rate for a senior associate ranges

 from $200 to $300.” Marshall v. Deutsche Post DHL, No. 13-CV-1471, 2015 WL

 5560541, at *9 (E.D.N.Y. Sept. 21, 2015) (quoting Hui Luo v. L & S Acupuncture, P.C.,

 No. 14-CV-1003, 2015 WL 1954468, at *9 (E.D.N.Y. Sept. 21, 2015)); see, e.g., Lopez,

                                             42
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 43 of 48 PageID #: 369




 2018 WL 1770660, at *13 (in FLSA default case, recommending $350 hourly rate for

 founding partner and $175 for junior associate). As such, the rates for Lipsky and

 Dostanitch are at the high end of the acceptable ranges for their experience level.

        Awarding fees at the higher end of these ranges, however, is inappropriate given

 the default posture of this case. Lopez, 2018 WL 1770660, at *13; see also Gonzales,

 2014 WL 1011070, at *19. The nature of the work performed in this matter was

 relatively straightforward, particularly since Defendants defaulted, and no novel or

 complex issues were raised by Yunganaula. As such, the Court recommends Lipsky’s

 hourly rate be reduced to $350, while Dostanitch’s hourly rate be reduced to $250.

        Turning next to the reasonableness of the time expended, according to their

 contemporaneous billing records, Yunganaula’s counsel spent 119.6 hours litigating this

 case: Lipsky billed 11.5 hours, and Dostanitch 108.120 hours. The Court finds this is

 unreasonably high and recommends it be reduced in the following ways.

        First, counsel’s contemporaneous billing records shows Dostanitch engaged in

 block billing. “Block billing” is the practice of “grouping multiple tasks into a single

 billing entry.” Charles v. City of New York, No. 13-CV-3547, 2014 WL 4384155, at *5

 (S.D.N.Y. Sept. 4, 2014). “Although there is no per se rule against block billing, to justify

 an award of attorneys’ fees, counsel must provide enough information for the Court to

 assess the reasonableness of the hours worked on each discrete project.” Id. (citation

 omitted); accord Annuity, Welfare & Apprenticeship Skill Improvement & Safety

 Funds of the Int’l Union of Operating Eng’rs, Loc. 15, 15A, 15C & 15D v. Coastal Env’t



        20This total excludes one of Dostanitch’s entries, dated November 30, 2020, of
 0.1 hours, which relates to a different case. (Time Entries at 14 (“Emailed Raul
 Yunganaula following up on edits to the DP Group complaint.”)).
                                              43
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 44 of 48 PageID #: 370




 Grp. Inc., No. 18-CV-5791, 2019 WL 5693916, at *11 (E.D.N.Y. Aug. 30, 2019), report

 and recommendation adopted, Order (Mar. 31, 2021). Of Dostanitch’s 108.1 hours

 spent on this matter, 90.8 hours were block billed. (See Time Entries). As a result, the

 Court recommends these hours be reduced by one-third. See, e.g., Annuity, Welfare &

 Apprenticeship Skill Improvement & Safety Funds of the Int’l Union of Operating

 Eng’rs, Loc. 15, 15A, 15C & 15D v. Coastal Env’t Grp. Inc., No. 18-CV-5791, 2021 WL

 1842939, at *2 (E.D.N.Y. Mar. 16, 2021) (recommending block-billed entries by reduced

 by one-third), report and recommendation adopted, Order (Mar. 31, 2021); Charles,

 2014 WL 4384155, at *6 (reducing block-billed entries by 30 percent in calculating fee

 award).

        And second, the number of hours billed in this matter overall is unreasonably

 high. It far exceeds the approved number of hours in comparable cases, that is, cases on

 default concerning both wage-and-hour violations and employment discrimination.

 See, e.g., Setty v. Synergy Fitness, No. 17-CV-6504, 2018 WL 8415414, at *20 (E.D.N.Y.

 Dec. 18, 2018) (29.5 hours in gender discrimination and wage-and-hour case with

 multiple plaintiffs), report and recommendation adopted, 2019 WL 1292431 (Mar. 20,

 2019); Cavalotti, 2018 WL 5456654, at *31 (42.45 hours in sexual harassment and

 wage-and-hour case with one plaintiff).

        “When reducing an award due to excessive hours, a court need not make item-by-

 item findings.” Manswell v. Heavenly Miracle Acad. Servs., Inc., No. 14-CV-7114, 2017

 WL 9487194, at *22 (E.D.N.Y. Aug. 23, 2017) (citing Lunday v. City of Albany, 42 F.3d

 131, 134 (2d Cir. 1994)), report and recommendation adopted, 2017 WL 4075180 (Sept.

 14, 2017). Instead, courts have discretion to make “across-the-board” reductions where

 billing records are clearly excessive. Id. (quoting In re Agent Orange Prod. Liab. Litig.,

                                             44
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 45 of 48 PageID #: 371




 818 F.2d 226, 237 (2d Cir. 1987)); see, e.g., Moore, 2011 WL 2470023, at *7–8 & n.11

 (recommending one-third across-the-board reduction in attorney’s fee award in default

 employment-discrimination suit). Because the hours billed here are excessive, even

 after accounting for block billing, the Court recommends a further across-the-board

 reduction by 40 percent. As set forth below, the Court recommends an award of

 attorney’s fees of $14,090.

                   Requested       Reduced        Requested   Reduced
                                                                            Total
                     Rate           Rate           Hours       Hours
         Lipsky      $400           $350             11.5       6.9        $2415
        Dostanitch   $300           $250            108.2       46.7      $11,675
          Total                                                 53.6      $14,090

       I.     Costs

       Yunganaula seeks reimbursement of costs consisting of $400 in court fees and

 $320 in service-of-process fees. (Activities Export dated Jan. 11, 2021 (“Costs

 Records”), attached as Ex. E to the Lipsky Decl., Dkt. No. 35). Under both FLSA and

 NYLL, a prevailing plaintiff is entitled to recover costs from the defendants. See 29

 U.S.C. § 216(b); N.Y. Lab. Law § 663(1). Recoverable costs include filing fees and

 process server fees. See Lopez, 2018 WL 1770660, at 14 (citing Teamsters Loc. 814

 Welfare Fund v. Dahill Moving & Storage Co., 545 F. Supp. 2d 260, 269 (E.D.N.Y.

 2008)). Only costs tied to “identifiable, out-of-pocket disbursements” are recoverable.

 Keun-Jae Moon v. Joon Gab Kwon, No. 99-CV-11810, 2002 WL 31512816, at *8

 (S.D.N.Y. Nov. 8, 2002) (quoting Kuzma v. IRS, 821 F.2d 930, 933–34 (2d Cir. 1987)).

       Filing fees are recoverable without supporting documentation if verified by the

 docket. E.g., Shalto v. Bay of Bengal Kabob Corp., No. 12-CV-920, 2013 WL 867420, at

 *2 (E.D.N.Y. Mar. 7, 2013) (adopting a report and recommendation in part); Philpot v.

 Music Times LLC, No. 16-CV-1277, 2017 WL 9538900, at *11 (S.D.N.Y. Mar. 29, 2017)

                                             45
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 46 of 48 PageID #: 372




 (stating that the filing fee is “a fact of which the Court can take judicial notice”), report

 and recommendation adopted, 2017 WL 1906902 (May 9, 2017). The docket indicates

 the $400 filing fee was paid. (Dkt. No. 1). Therefore, although Yunganaula did not

 submit a receipt, the filing fee should be awarded.

        Process server fees are also recoverable, but they must be supported by

 documentation. See Martinez v. Alimentos Saludables Corp., No. 16-CV-1997, 2017 WL

 5033650, at *29 (E.D.N.Y. Sept. 22, 2017) (recommending that the plaintiffs not be

 awarded process server fees absent supporting documentation and noting that “failure

 to provide adequate documentation of costs incurred will limit, or even defeat,

 recovery”), report and recommendation adopted, 2017 U.S. Dist. LEXIS 174714 (Oct.

 18, 2017); Sheldon v. Plot Com., No. 15-CV-5885, 2016 WL 5107072, at *20 (E.D.N.Y.

 Aug. 26, 2016) (recommending the costs for serving defendant “be denied due to lack of

 adequate documentation”), report and recommendation adopted, 2016 WL 5107058

 (Sept. 19, 2016). Yunganaula does not provide invoices for service of process, but he

 provides his counsel’s billing records, indicating counsel paid $40 for service upon

 Garcia, $95 for service on Abreu, and $185 for service on Princess Pizza. (Costs

 Records). Because Yunganaula provides no additional details on the process-server fees

 (e.g., an invoice or the number of hours spent on service), these fees are not

 recoverable.21 See, e.g., Lopez, 2018 WL 1770660, at *14.

        Therefore, the Court respectfully recommends an award of $400 in costs.




        21While courts have discretion to grant appropriate process server fees, such fees
 must be within the range of costs that would have been incurred had the United States
 Marshal Service effected service, see United States v. Merritt Meridian Constr. Co., 95
 F.3d 153, 172 (2d Cir. 1996), which is currently $65 per hour, 28 C.F.R. § 0.114(a)(3).
                                               46
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 47 of 48 PageID #: 373




                                       CONCLUSION

        For the reasons stated above, it is respectfully recommended that the motion for

 default judgment be granted in part and denied in part, that default judgment be

 entered jointly and severally against all three Defendants, and Yunganaula be awarded:

           •   $253,341.24 in overtime wages;
           •   $17,253.00 in spread-of-hours compensation;
           •   $270,594.24 in liquidated damages;
           •   prejudgment interest in the amount of $66.72 per day from November 4,
               2016 until the entry of final judgment;
           •   $5000.00 in statutory damages under the WPTA;
           •   $25,725.00 in back pay;
           •   $30,000.00 in emotional-distress damages;
           •   $14,090.00 in attorney’s fees; and
           •   $400 in costs.

 That is, the Court recommends a total award of $616,403.48, plus interest of $66.72 per

 day from November 4, 2016 until the entry of final judgment. The Court further

 recommends “if any amounts remain unpaid upon the expiration of ninety days

 following issuance of judgment, or ninety days after expiration of time to appeal and no

 appeal is then pending, whichever is later, the” recovery flowing from Defendants’

 overtime wage, spread-of-hours, and wage-statement violations “automatically increase

 by fifteen percent.” N.Y. Lab. Law § 198(4); see, e.g., De la Cruz Casarrubias v. Surf

 Ave Wine & Liquor Inc., No. 20-CV-3003, 2021 WL 2227977, at *13 (E.D.N.Y. May 11,

 2021), report and recommendation adopted, 2021 WL 2223275 (June 2, 2021). The

 Court finally recommends that the minimum-wage, uniform purchase cost and

 maintenance pay, and reasonable-accommodation claims, for which Yunganaula is

 either not seeking or not being awarded recovery, to be dismissed without prejudice.

        Any objections to the Report and Recommendation above must be filed with the

 Clerk of the Court within 14 days of receipt of this report. Failure to file objections

                                              47
Case 1:19-cv-06247-EK-SJB Document 38 Filed 08/11/21 Page 48 of 48 PageID #: 374




 within the specified time waives the right to appeal any judgment or order entered by

 the District Court in reliance on this Report and Recommendation. See 28 U.S.C.

 § 636(b)(1); Fed. R. Civ. P. 72(b)(2); Caidor v. Onondaga County, 517 F.3d 601, 604 (2d

 Cir. 2008) (“[F]ailure to object timely to a magistrate [judge’s] report operates as a

 waiver of any further judicial review of the magistrate [judge’s] decision.”).

        Yunganaula shall serve a copy of this Report and Recommendation on

 Defendants by mail and file proof of such service in the record.

                                                  SO ORDERED.


                                                  /s/ Sanket J. Bulsara August 11, 2021
                                                  SANKET J. BULSARA
                                                  United States Magistrate Judge

 Brooklyn, New York




                                             48
